

116 HR 5424 IH: Protect Broadband Funding Act
U.S. House of Representatives
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5424IN THE HOUSE OF REPRESENTATIVESDecember 12, 2019Mr. Pocan (for himself, Mr. Bishop of Georgia, Mr. Khanna, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo protect funding for Universal Service Fund programs, and for other purposes. 
1.Short titleThis Act may be cited as the Protect Broadband Funding Act. 2.Prohibition on use of NPRMBeginning on the date of the enactment of this Act, the Federal Communications Commission may not rely on the Notice of Proposed Rulemaking in the matter of universal service contribution methodology that was adopted by the Commission on May 15, 2019 (FCC 19–46), to satisfy the requirements of section 553 of title 5, United States Code, for adopting, amending, revoking, or otherwise modifying any rule (as defined in section 551 of such title) of the Commission.  
